IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,054


EX PARTE ALFRED HERNANDEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BEXAR COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of aggravated robbery, and punishment was assessed at 45 years imprisonment. 
Applicant appealed, and his conviction was affirmed. Hernandez v. State, No. 13-97-515-CR
(Tex. App. -- Corpus Christi, delivered January 6, 2000, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed or that he could seek discretionary review pro se.  The trial
court, based upon an affidavit from appellate counsel, recommended that relief be granted. 
The record reflects that counsel did not timely inform Applicant that he could file a petition
for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 1996-CR-5909B from the 186th Judicial District Court of Bexar County.  Applicant is ordered returned
to the point at which he can file a meaningful petition for discretionary review.  For purposes
of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court
of Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should Applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days of the date the mandate
of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

DELIVERED: December 1, 2004
DO NOT PUBLISH